ORDER
PER CURIAM:
Jason Potter (“Potter”) was convicted, following a jury trial, in the Circuit Court of Caldwell County of (1) possession of a controlled substance with intent to distribute; and (2) misdemeanor possession of drug paraphernalia with intent to use, for which he was sentenced to concurrent sentences of ten years and sixty days, respectively. Potter’s convictions were affirmed by this Court in a memorandum pursuant to Rule 30.25(b) in State v. Potter, 283 S.W.3d 309 (Mo.App. W.D.2009). Potter now appeals from the denial of his claim of ineffective assistance of counsel, following an evidentiary hearing. We affirm. Rule 84.16(b). A memorandum explaining the reasons for our decision has been provided to the parties.